In a condemnation proceeding pursuant to title K of chapter 51 of the Administrative Code of the City of New York, the Board of Water Supply of the City of New York appeals from an order of the Supreme Court at a Special Term held in Orange County for the Counties of Orange and Sullivan, dated April 1, 1968 and filed in Orange County, which fixed the compensation and expenses of each of the three Commissioners of Appraisal. Order modified, on the law and the facts, by reducing the amount awarded to each of the Commissioners for his compensation from $11,800 to $9,500. As so modified, order affirmed, without costs. In our opinion, the record supports an award to each Commissioner of $9,500 for his compensation, plus his expenses. Beldock, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.